     Case 4:17-cv-06252-YGR Document 130 Filed 05/08/20 Page 1 of 13



 1   Stuart M. Richter (SBN 126231)
     stuart.richter@katten.com
 2   Andrew J. Demko (SBN 247320)
     andrew.demko@katten.com
 3   KATTEN MUCHIN ROSENMAN LLP
     2029 Century Park East, Suite 2600
 4   Los Angeles, CA 90067-3012
     Telephone: 310.788.4400
 5   Facsimile: 310.788.4471
 6   Rebecca K. Lindahl (pro hac vice)
     rebecca.lindahl@katten.com
 7   KATTEN MUCHIN ROSENMAN LLP
     550 South Tryon Street, Suite 2900
 8   Charlotte, NC 28202-4213
     Telephone: 704.344.3141
 9   Facsimile: 704.344.2277
10   Attorneys for Defendant Cree, Inc.
11
12                        UNITED STATES DISTRICT COURT
13                     NORTHERN DISTRICT OF CALIFORNIA
14                                  OAKLAND DIVISION
      JEFF YOUNG, individually and on          Case No. 4:17-cv-06252-YGR
15    behalf of all others similarly situated,
                                               Hon. Yvonne Gonzalez Rogers
16                 Plaintiff,
                                               DEFENDANT CREE, INC’S
17          v.                                 REPLY IN SUPPORT OF
                                               MOTION TO STRIKE
18    CREE, Inc.,
19                Defendant.
                                            Complaint Filed: October 27, 2017
20
                                            Date: TBD
21                                          Time: TBD
                                            Place: TBD
22
23
24
25
26
27
28

     REPLY IN SUPPORT OF MOTION TO STRIKE                      4:17-Cv-06252-YGR
     Case 4:17-cv-06252-YGR Document 130 Filed 05/08/20 Page 2 of 13



 1
                                              TABLE OF CONTENTS
 2
     I.     INTRODUCTION ........................................................................................... 1
 3
     II.    PLAINTIFF’S RENEWED RESPONSE CONTAINS MULTIPLE
 4          FACTUAL INACCURACIES. ....................................................................... 1
 5          A.        Cree did not move to exclude Mr. Boedeker based upon his
                      credentials or experience....................................................................... 1
 6
            B.        Dr. Steckel, not Dr. David, is Cree’s conjoint analysis expert. ............ 1
 7
            C.        Dr. Steckel performed and billed more than five times the
 8                    amount of work Plaintiff alleges in his Opposition. ............................. 2
 9          D.        Dr. Steckel performed the analysis set out in his report. ...................... 3
10   III.   BOEDEKER’S ARGUMENTATIVE SUPPLEMENTAL REPORT
            FAILS TO ADDRESS THE FUNDAMENTAL FLAWS
11          IDENTIFIED AND EXPLAINED BY DRS. DAVID AND STECKEL.
            ......................................................................................................................... 3
12
     IV.    PLAINTIFF FAILS TO DISTINGUISH CONTROLLING CASE
13          LAW THAT REQUIRES BOEDEKER’S REPORT TO BE
            EXCLUDED. .................................................................................................. 5
14
            A.        Boedeker’s opinions must be excluded because he tests loaded
15                    language that is inconsistent with Cree’s packaging. ........................... 5
16          B.        Boedeker’s opinions must be excluded because his testing is
                      predicated on a theory that 100% of bulbs will fail prematurely. ........ 6
17
            C.        Boedeker does not have personal knowledge regarding the
18                    design of his survey. ............................................................................. 8
19          D.        Boedeker’s opinions must be excluded because he does not
                      account for supply-side factors. ............................................................ 9
20
     V.     CONCLUSION ............................................................................................. 10
21
22
23
24
25
26
27
28
                                                                   i
     REPLY IN SUPPORT OF MOTION TO STRIKE                                                                4:17-Cv-06252-YGR
     Case 4:17-cv-06252-YGR Document 130 Filed 05/08/20 Page 3 of 13



 1
                                        TABLE OF AUTHORITIES
 2
 3                                                                                                         Page(s)

 4   Cases
 5   Baker v. Microsoft Corp.,
 6     797 F.3d 607 (9th Cir. 2015) ................................................................................ 8

 7   Davidson v. Apple,
       2018 WL 2325426 (N.D. Cal. May 8, 2018) ................................................... 7, 8
 8
 9   Hadley v. Kellogg Sales Co.,
       324 F. Supp. 3d 1084 (N.D. Cal. 2018) ............................................................... 9
10
     In re Arris Cable Modem Consumer Litig.,
11
         327 F.R.D. 334 (N.D. Cal. 2018) ......................................................................... 7
12
     In re Dial Complete Mktg. & Sales Practs. Litig.,
13       320 FRD 326 (D.N.H. 2017) .............................................................................. 10
14
     In re GM LLC Ignition Switch Litig.,
15       14-MD-2543, 2019 WL 6827278 (S.D.N.Y. Dec. 12, 2019) ........................ 9, 10
16   In re My Ford Touch Consumer Litig.,
17       291 F. Supp. 3d 936 (N.D. Cal. 2018) ............................................................... 10
18   Schechner v. Whirlpool Corp.,
        No. 2:16-cv-12409, 2018 WL 6843305 (E.D. Mich. Oct. 30, 2018) ............... 6, 7
19
20   Townsend v. Monster Beverage Co.,
       303 F. Supp. 3d 1010 (N.D. Cal. 2018) ............................................................... 6
21
22   Wolin v. Jaguar Land Rover N. Am., LLC,.,
       617 F.3d 1168 (9th Cir. 2010) .............................................................................. 8
23
24
25
26
27
28
                                                            ii
     REPLY IN SUPPORT OF MOTION TO STRIKE                                                    4:17-Cv-06252-YGR
     Case 4:17-cv-06252-YGR Document 130 Filed 05/08/20 Page 4 of 13



 1   I.    INTRODUCTION
 2         Plaintiff’s Opposition to Cree’s Renewed Motion to Strike Report and
 3   Opinions of Mr. Stefan Boedeker—replete with material factual inaccuracies—does
 4   not rescue Mr. Boedeker’s report or opinions in this matter. Further, Mr. Boedeker’s
 5   argumentative supplemental report—filed with Plaintiff’s Renewed Motion for
 6   Class Certification—fails to address the fundamental flaws identified and explained
 7   by Drs. David and Steckel. Mr. Boedeker has opined, based on fatally flawed
 8   analysis, that Cree’s customers may theoretically have paid a price premium for
 9   certain Cree bulb attributes. Cree’s expert Dr. Lynne Weber conducted a robust
10   survey of actual consumers and determined that Mr. Boedeker was wrong. (ECF
11   120-9 ¶ 84.) Tellingly, Plaintiff has made no attempt whatsoever, in any filing, to
12   address Dr. Weber’s report. For the reasons set forth herein and in Cree’s Motion,
13   this Court should strike Mr. Boedeker’s Report and exclude his opinions.
14   II.   PLAINTIFF’S RENEWED RESPONSE CONTAINS MULTIPLE
15         FACTUAL INACCURACIES.
16         Cree briefly corrects several factual inaccuracies in Plaintiff’s Renewed
17   Response:
18         A.     Cree did not move to exclude Mr. Boedeker based upon his
19                credentials or experience.
20         Plaintiff appears to believe that Cree moved to exclude Mr. Boedeker based
21   upon his lack of experience or credentials. This is not so; rather, Cree moved to
22   exclude Mr. Boedeker based upon Mr. Boedeker’s faulty design and implementation
23   of this particular conjoint survey.
24         B.     Dr. Steckel, not Dr. David, is Cree’s conjoint analysis expert.
25         Apparently in response to an argument that Plaintiff perceived Cree to have
26   made, Plaintiff contends that Dr. David, Cree’s economics expert, has “paltry
27   qualifications” in the field of conjoint analysis and that Cree nevertheless “does not
28   hesitate to offer Dr. David as an expert on conjoint studies and their application to
                                                1
     R EPLY IN S UPPORT OF M OTION TO S TRIKE                          4:17-cv-06252-YGR
     Case 4:17-cv-06252-YGR Document 130 Filed 05/08/20 Page 5 of 13



 1   damages.” Opp. at 4:20-21. Cree did not, however, offer Dr. David as a conjoint
 2   expert.       Dr. Steckel is Cree’s expert on conjoint analyses.        Dr. David—an
 3   economist—focuses his opinions on economic analysis and does not offer opinions
 4   on Mr. Boedeker’s conjoint methodology.1
 5            C.     Dr. Steckel performed and billed more than five times the amount
 6                   of work Plaintiff alleges in his Opposition.
 7            Plaintiff’s Renewed Response alleges that Dr. Steckel “could only definitely
 8   say he billed 3.75 hours prior to submitting his opinions.” Opp. at 5:5-7. This
 9   statement is inaccurate. Dr. Steckel actually testified that he billed 3.75 hours for
10   the period ended February 28, 2019, which was almost a month before his report
11   was due. In response to extensive questioning from Plaintiff’s counsel about his
12   time entries, Dr. Steckel continued that he performed and billed over twenty hours
13   of work total before he submitted his opinions on March 22, 2019. (Steckel 90:25-
14   91:8).
15            Presumably, Plaintiff intends his inaccurate snapshot of the amount of work
16   Dr. Steckel performed to normalize the minimal time Mr. Boedeker invested in
17   developing and implementing a conjoint analysis. But even if Plaintiff’s recitation
18   of Dr. Steckel’s billed hours were accurate, it would have no bearing on the question
19   of whether the time Mr. Boedeker spent on his opinions renders them more likely to
20   assist a trier of fact. Dr. Steckel was not hired to design a reliable conjoint study, as
21   Mr. Boedeker was—rather, he was hired to point out the critical deficiencies
22   underlying Mr. Boedeker’s attempt at a conjoint analysis. (Steckel 97:21-98:9,
23   125:25-126:11, 156:21-157:20). These two tasks are fundamentally different. In
24            1
             In an attempt to justify an inaccurate claim that Cree offered Dr. David as an
25   expert in conjoint analysis, Plaintiff’s Response points to three paragraphs in Dr.
     David’s report and claims they constitute “extensive musings” on conjoint analysis.
26   (Opp. at 4 n.2). Dr. David does not purport in these paragraphs (or any paragraphs
     for that matter) to offer opinions on conjoint methodology. Rather, from his
27   perspective as an economist, he appropriately cautions against using conjoint
28   surveys to make specific predictions about consumer demand.
                                                2
     R EPLY IN S UPPORT OF M OTION TO S TRIKE                             4:17-cv-06252-YGR
     Case 4:17-cv-06252-YGR Document 130 Filed 05/08/20 Page 6 of 13



 1   fact, Dr. Steckel testified that putting together a reliable conjoint analysis would cost
 2   approximately half a million dollars, reflecting a significant time investment.
 3   (Steckel 97:21-98:9, 118:3-21, 127:6-15, 128:7-12). Plaintiff’s statement on Dr.
 4   Steckel’s billed time thus suffers from the twin distinctions of being false and
 5   irrelevant to his argument.
 6          D.    Dr. Steckel performed the analysis set out in his report.
 7          In a similar attempt to compare Mr. Boedeker’s and Dr. Steckel’s time
 8   investment in their separate reports, Plaintiff argues that Dr. Steckel “performed
 9   very little of the analysis he relied on in submitting his own report” and points to Dr.
10   Steckel’s testimony concerning the work Analysis Group performed to recreate Mr.
11   Boedeker’s work, a step they were forced to take due to the lack of detail in Mr.
12   Boedeker’s report. (Opp. at 3 n.1; Steckel 221:5-11). This argument conflates the
13   work Analysis Group performed to recreate Mr. Boedeker’s calculations with the
14   analysis of those opinions that Dr. Steckel performed, and is simply incorrect.
15   III.   BOEDEKER’S ARGUMENTATIVE SUPPLEMENTAL REPORT
16          FAILS TO ADDRESS THE FUNDAMENTAL FLAWS IDENTIFIED
17          AND EXPLAINED BY DRS. DAVID AND STECKEL.
18          In his argumentative rebuttal report, Mr. Boedeker attempts to distract from
19   the critiques posed by Drs. David and Steckel, rather than directly and substantively
20   addressing them. By way of illustration, Boedeker’s rebuttal report fails to explain
21   how, if it all, he has taken into consideration supply side economics, what justifies
22   his failure to complete a market simulation, and what, if anything the microeconomic
23   explanation in Section 2 of his initial report has to do with the sparse summary of
24   conjoint survey analysis in Section 3.
25          Focusing on Boedeker’s consumer surveys, his rebuttal report fails entirely to
26   justify the “pre-test” his staff conducted, or explain how, if at all, the results of that
27   pretest were used to inform the second survey discussed in his report. Boedeker’s
28   “pre-test” has no meaningful similarity to conjoint surveys in general, or to
                                                 3
     R EPLY IN S UPPORT OF M OTION TO S TRIKE                             4:17-cv-06252-YGR
     Case 4:17-cv-06252-YGR Document 130 Filed 05/08/20 Page 7 of 13



 1   Boedeker’s conjoint survey in particular. The academic source he cites in an attempt
 2   to assert the validity of his “pre-test” expressly states that a conjoint pretest should
 3   be used to evaluate the effectiveness of a questionnaire, and should be a “dress
 4   rehearsal” of the actual conjoint survey, used to detect potential problems. (See
 5   Boedeker Rebuttal Report, Docket No. 116-2, Ex. 4,at ¶ 98 (“Boedeker Rebuttal”)).
 6   Boedeker’s “pre-test” is obviously nothing of the sort.
 7         Further, even if it was a suitable dress rehearsal for the conjoint survey, the
 8   overlapping characteristics in Boedeker’s “pre-test” would render any result totally
 9   unusable. In his rebuttal report, Boedeker nonsensically asserts that he can
10   disentangle respondents’ evaluation of redundant or overlapping characteristics,
11   without explaining how he could achieve that feat. (See Boedeker Rebuttal at ¶ 112.)
12         Boedeker fares no better in trying to address Dr. Steckel’s critiques of the
13   conjoint survey itself. Unable to avoid the observation that his conjoint survey
14   screens are confusing and contradictory, Boedeker offers shifting explanations for
15   why he is untroubled by this defect. For example, he asserts that a conjoint survey
16   is meant to analyze individual attributes, rather than the combination of them. (See
17   Boedeker Rebuttal at ¶ 138.) However, in making this statement, Mr. Boedeker
18   misapprehends an elemental trait of conjoint analysis: that it is a technique whereby
19   consumer responses to combinations of characteristics can be analyzed in order to
20   assign values to individual product components.2
21
22
           2
                  “[T]he adjective ‘conjoint’ derives from the verb ‘to conjoin,’ meaning
23   ‘joined together.’ The key characteristic of conjoint analysis is that respondents
24   evaluate product profiles composed of multiple conjoined elements (attributes or
     features). Based on how respondents evaluate the combined elements (the product
25   concepts), we deduce the preference scores that they might have assigned to
     individual components of the product that would have resulted in those overall
26   evaluations.” Orme, B., “A Short History of Conjoint Analysis,” in Getting Started
     with Conjoint Analysis: Strategies for Product Design and Pricing Research, Second
27   Edition, 2010, Madison: Research Publishers, LLC, available at
28   https://www.sawtoothsoftware.com/download/techpap/cahistory.pdf, at p. 29.
                                                4
     R EPLY IN S UPPORT OF M OTION TO S TRIKE                            4:17-cv-06252-YGR
     Case 4:17-cv-06252-YGR Document 130 Filed 05/08/20 Page 8 of 13



 1         Boedeker also attempts to explain away clear contradictions in his conjoint
 2   screens by suggesting that a lower relative price for a superior product could occur
 3   in the marketplace because the superior product might be “on sale.” (Boedeker
 4   Rebuttal at ¶¶ 140-141.) There is no mention of a sale anywhere in either of
 5   Boedeker’s surveys or initial report. Introducing this new pricing concept only
 6   muddies the waters, and cannot undo the contradiction and confusion in his surveys.
 7         Boedeker attempts to convince the Court that survey respondents were not
 8   confused based on their answers to self-evaluation of their own rate of confusion.
 9   (Boedeker Rebuttal at Table 1, ¶ 173.) As Dr. Steckel set forth in his report and
10   deposition, this method of evaluating survey respondent confusion is deeply flawed,
11   as it relies on questions that elicit yeasaying or self-protective responses and does
12   nothing to statistically analyze consumer confusion in the substantive survey
13   responses themselves.
14         Boedeker’s rebuttal report does not adequately address the well-founded
15   critiques of Drs. David and Steckel, and cannot, after the fact, convert Boedeker’s
16   flawed conjoint survey and report into an acceptable methodology.
17   IV.   PLAINTIFF FAILS TO DISTINGUISH CONTROLLING CASE LAW
18         THAT REQUIRES BOEDEKER’S REPORT TO BE EXCLUDED.
19         A.     Boedeker’s opinions must be excluded because he tests loaded
20                language that is inconsistent with Cree’s packaging.
21         Plaintiff argues that Townsend v. Monster Beverage Co., 303 F. Supp. 3d 1010
22   (N.D. Cal. 2018), does not apply to Mr. Boedeker’s tested attributes because, though
23   he did not use statements from Cree’s labels, the statements he did choose “var[ied]
24   only slightly, if at all, from Cree’s labeling.” Opp. at 9:28-10:1. In the same breath,
25   Plaintiff argues that even if the statements Mr. Boedeker tested are too far removed
26   from the statements on Cree’s labels, Plaintiff can simply replace them with Cree’s
27   actual label statements later. Opp. at 12:7-9. Neither argument is compelling under
28   this Court’s precedent or Rule 702. Here, as in Townsend, Plaintiff hired Mr.
                                                5
     R EPLY IN S UPPORT OF M OTION TO S TRIKE                           4:17-cv-06252-YGR
     Case 4:17-cv-06252-YGR Document 130 Filed 05/08/20 Page 9 of 13



 1   Boedeker to "develop an economic loss model to quantify the damages, if any,
 2   suffered by the proposed class." Id. at 1019. Under Townsend, "[t]he exact wording
 3   of each statement is [] critical" because "the exact words matter in false advertising
 4   claims" under a Rule 23(b)(3) predominance analysis. Id. at 1023-24. Accordingly,
 5   for Boedeker's analysis to be relevant, "the words he [was] evaluating must in fact
 6   be the words on Defendants' labels." Id. at 1023. Plaintiff’s Renewed Response
 7   admits that the attributes Mr. Boedeker tested are not those present on Cree’s product
 8   packaging, and as explained in the expert report of Dr. Steckel, the attributes and
 9   combinations Mr. Boedeker chose to include are loaded with biased connotations
10   and create nonsensical hypothetical products. These unhelpful—and, as Plaintiff
11   concedes, unnecessary—deviations from Cree’s label statements render his analysis
12   irrelevant.
13         Neither does Schechner v. Whirlpool Corp., an out-of-circuit case, help
14   Plaintiff’s argument. In Schechner, the proffered conjoint expert used hypotheticals
15   created after he “researched advertising samples for ovens” and “conducted
16   interviews with consumers who had recently shopped for Whirlpool-branded
17   ovens.” No. 2:16-cv-12409, 2018 WL 6843305 at *3 (E.D. Mich. Oct. 30, 2018). In
18   other words, the Schechner expert took steps to ensure the relevance and helpfulness
19   of the attributes he included in his conjoint analysis. In contrast, Mr. Boedeker
20   testified that he did not review Cree’s packaging to determine what attributes to
21   include, did not conduct any independent research, and in fact included label
22   statements and attributes that he could “imagine” a manufacturer might put on a
23   label. (Boedeker 67:9-68:2, 72:22-23, 164:2-11). His opinions are irrelevant,
24   unhelpful, and should be excluded.
25         B.      Boedeker’s opinions must be excluded because his testing is
26                 predicated on a theory that 100% of bulbs will fail prematurely.
27         Plaintiff does not dispute that Mr. Boedeker’s damages model assumes a
28   100% failure rate. See Opp. at 12. Nor does Plaintiff argue that a 100% failure rate
                                                6
     R EPLY IN S UPPORT OF M OTION TO S TRIKE                          4:17-cv-06252-YGR
     Case 4:17-cv-06252-YGR Document 130 Filed 05/08/20 Page 10 of 13



 1   matches his theory of liability in this case. Id. Rather, Plaintiff simply responds that
 2   any issues with Mr. Boedeker’s methodology can only go to the merits of his
 3   damages calculation rather than to its admissibility. Id. Tellingly, Plaintiff does not
 4   attempt to address this Court’s opinion in Davidson v. Apple, 2018 WL 2325426
 5   (N.D. Cal. May 8, 2018), which held that a previous conjoint analysis by Mr.
 6   Boedeker, suffering from an identical deficiency, was “fatally flawed.” Id. at
 7   *22. Instead, Plaintiff cites In re Arris Cable Modem Consumer Litig., in which this
 8   Court noted that where a conjoint analysis becomes “untethered from the facts of the
 9   case,” it is “non-helpful” under Daubert. 327 F.R.D. 334, 372 (N.D. Cal.
10   2018). Although Plaintiff argues that any criticism of a conjoint study’s
11   methodology can only go to its merits or weight, both In re Arris and Davidson
12   counsel that a conjoint model that is removed from the facts underlying the plaintiff’s
13   case should be excluded under Rule 702.
14         In his Renewed Response, Plaintiff attempts to explain away the fundamental
15   defect in Mr. Boedeker’s sweeping assumption by claiming that Cree somehow
16   “misunderstands” Plaintiff’s injury. See Opp. at 12:15-17. Plaintiff attempts to
17   distinguish his injury as “pay[ing] for attributes that the LED Lightbulbs did not
18   possess because of Cree’s longevity representations,” not as whether or when the
19   bulbs actually failed. Id. Plaintiff misses the mark entirely. He does not, and cannot,
20   justify the mismatch between Mr. Boedeker’s 100% failure assumption and
21   Plaintiff’s allegations in this case, which are not premised on a 100% failure rate.
22   Tellingly, Plaintiff cites both Baker v. Microsoft Corp. and Wolin v. Jaguar Land
23   Rover N. Am., LLC. These cases confirm that—contrary to Mr. Boedeker’s 100%
24   failure assumption—Plaintiff’s case is premised on an assumption that not all bulbs
25   will fail. 797 F.3d 607, 614 (9th Cir. 2015) (acknowledging Microsoft’s argument
26   that defect in Xboxes “may never manifest”); 617 F.3d 1168, 1171 (9th Cir. 2010)
27   (no evidence that “even a majority of class members’ vehicles experienced
28   premature tire wear”).
                                                7
     R EPLY IN S UPPORT OF M OTION TO S TRIKE                            4:17-cv-06252-YGR
     Case 4:17-cv-06252-YGR Document 130 Filed 05/08/20 Page 11 of 13



 1           In sum, Plaintiff does not attempt to argue that Mr. Boedeker’s model
 2   matches Plaintiff’s theory of liability, likely because Boedeker admitted at his
 3   deposition that his analysis does not and was not designed to. Boedeker 70:21-
 4   71:11. Plaintiff notably does not address this testimony in its Renewed Response.
 5   Boedeker’s analysis is thus simply not relevant to the real-world circumstances of
 6   Plaintiff’s case and should be excluded under In re Arris, Davidson, and Rule 702.
 7          C.     Boedeker does not have personal knowledge regarding the design
 8                of his survey.
 9         Mr. Boedeker testified that he did not perform any work on this matter, or
10   even review the pre-test survey in this matter, until the day before the pre-test closed
11   down. (Boedeker 126:16-127:12). As a result, Mr. Boedeker does not have personal
12   knowledge of the foundation of his work. To ameliorate this testimony, Plaintiff
13   points to testimony from Cree’s expert Dr. David in which Dr. David agreed he
14   sometimes performs work for which he does not bill, the inference being that if Dr.
15   David performed work for which he did not bill, perhaps Mr. Boedeker did as well.
16   The billing practices of Cree’s experts are, however, completely irrelevant; the
17   appropriate inquiry is Mr. Boedeker’s actual work performed in this matter. The
18   unrebutted truth is that Mr. Boedeker did not review or contribute to the pre-test
19   survey on which his conjoint analysis is based.          Mr. Boedeker’s declaration
20   underscores this fact and does not contradict his deposition testimony in which he
21   admitted that his time records were accurate; though Mr. Boedeker says that he
22   designed the pre-test survey “[o]ver the years,” that the pre-test survey used here
23   was done “according to specifications that [he] designed,” and that he had “active
24   input” in designing the pre-test survey, he does not testify that he performed any
25   work in this matter for which he did not bill. (Docket No. 92-2 ¶ 4).
26
27
28
                                                8
     R EPLY IN S UPPORT OF M OTION TO S TRIKE                            4:17-cv-06252-YGR
     Case 4:17-cv-06252-YGR Document 130 Filed 05/08/20 Page 12 of 13



 1         D.     Boedeker’s opinions must be excluded because he does not account
 2                for supply-side factors.
 3         Finally, Mr. Boedeker’s opinions must be excluded because his analysis fails
 4   to account in any way for supply-side factors. Mr. Boedeker’s conjoint analysis was
 5   excluded on this basis just six months ago in In re GM LLC Ignition Switch Litig.,
 6   14-MD-2543, 2019 WL 6827278 (S.D.N.Y. Dec. 12, 2019). His analysis should
 7   meet the same fate here.
 8         Plaintiff cites to a number of cases for the premise that “conjoint analysis can
 9   adequately account for supply-side factors.” Hadley v. Kellogg Sales Co., 324 F.
10   Supp. 3d 1084, 1105 (N.D. Cal. 2018) (emphasis added). But he fails to reckon with
11   the fact that Mr. Boedeker’s analysis in this case does not even attempt to do so.
12         Plaintiff attempts unsuccessfully to distinguish this case from General Motors
13   by claiming that, unlike here, the General Motors case involved “dangerous
14   defects.” Opp. at 14. That distinction had no bearing on the court’s rejection of Mr.
15   Boedeker’s unreliable conjoint analysis, however. In General Motors, as in this
16   case, Mr. Boedeker’s conjoint analysis “was insufficient as a matter of law to support
17   a claim for diminution-in-value damages” because it “focuse[d] entirely on
18   consumers’ willingness to pay and ignores producers’ willingness to sell.” 2019 WL
19   6827278 at *6.      As here, Mr. Boedeker’s analysis in General Motors was
20   “insufficient evidence of market price because it entirely neglects the supply curve,”
21   and therefore “insufficient as a matter of law to support the essential element of
22   damages.” Id. at *9.
23         Mr. Boedeker’s analysis is built on the false assumption that Cree and other
24   market participants will sell their LED bulbs for whatever price the consumer is
25   willing to pay.3 Id. at *11 (citing In re My Ford Touch Consumer Litig., 291 F. Supp.
26
           3
             That may or may not be true for liquid handsoap (see In re Dial Complete
27   Mktg. & Sales Practices Litig., 320 FRD 326 (D.N.H. 2017)), but Plaintiff has not
28   even attempted to show it is the case in the LED bulb market.
                                                9
     R EPLY IN S UPPORT OF M OTION TO S TRIKE                          4:17-cv-06252-YGR
     Case 4:17-cv-06252-YGR Document 130 Filed 05/08/20 Page 13 of 13



 1   3d 936, 970 (N.D. Cal. 2018)). This is a departure from reality that renders his
 2   conjoint analysis fundamentally unreliable and insufficient as a matter of California
 3   law. Accordingly, the Court should exclude it.
 4   V.    CONCLUSION
 5         For the reasons stated herein, and in Cree’s Renewed Motion to Strike,
 6   including the expert reports incorporated therein, Cree respectfully requests that the
 7   Court exclude Mr. Boedeker’s reports, opinions, and testimony.
 8
     Dated: May 8, 2020               Respectfully submitted,
 9
10                                    KATTEN MUCHIN ROSENMAN LLP
11
                                      By:   /s/ Stuart M. Richter
12                                          Stuart M. Richter
                                      Attorneys for Defendant Cree, Inc.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                10
     R EPLY IN S UPPORT OF M OTION TO S TRIKE                          4:17-cv-06252-YGR
